Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed ###, 2022 is acknowledged. 
Claims 14-17 drawn to the non-elected species have been withdrawn from examination for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,024,729 to Singh.
With respect to claims 1, 4, and 6, Singh discloses in Fig. 3 a temperature sensor arrangement comprising: 
a bandgap voltage generator (e.g., 204b), which is configured to provide an output voltage (VBG); 
at least one semiconductor junction (e.g., D3) for temperature sensing, which is biased by a biasing current flowing through said semiconductor junction (e.g., D3); wherein the arrangement further comprises at least one poly-resistor (e.g., as discussed below) which is connected between the output (e.g., VBG) of the bandgap voltage generator and the semiconductor junction (e.g., D3), thereby providing said biasing current from the bandgap voltage generator (e.g., 278) to the semiconductor junction (e.g., D3).  Singh fails to disclose that resistor 222 is a poly-resistor and that the poly-resistor is formed by implanting P+ type.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that (1) a resistor may be a poly-resistor and (2) a poly-resistor may be formed by implanting P+ type; an official notice of the foregoing fact is hereby taken.  For example, US 8,016,481 to Avitan (cited in an IDS) discloses in Fig. 1 that a resistor in a temperature sensor may be formed of a poly-resistor.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to (1) form resistors (e.g., 222) in Fig. 3 of Singh with the notoriously well-known resistor in temperature sensor formed of a poly-resistor because the resistors (e.g., 222) in Fig. 3 temperature sensor of Singh requires a specific implementation in fabrication and the notoriously well-known resistor in temperature sensor formed of a poly-resistor provides such a specific implementation and to (2) form the poly-resistor using P+ type implantation because the formation of the poly-resistor requires a specific implementation in fabrication and the notoriously well-known method to form a poly-resistor by implanting P+ type provides such a specific implementation.
With respect to claims 2-3, the or at least one of the semiconductor junction(s) (e.g., D3) is a bipolar junction transistor device.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a diode may be formed of a bipolar junction transistor device or a bipolar junction; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the semiconductor junction (e.g., D3) in Fig. 3 of Singh with the notoriously well-known diode formed of a bipolar junction transistor device or a bipolar junction because the semiconductor junction (e.g., D3) in Fig. 3 of Singh requires a specific implementation in fabrication and the notoriously well-known diode formed of a bipolar junction transistor device or a bipolar junction provides such a specific implementation.
With respect to claim 5, the feature that the polysilicon resistor (e.g., 222) has a resistance value ranging from 20 kΩ to 25 kΩ, such specific parameters in resistance value will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to use these values for resistor 222 in the Fig. 3 circuit of Singh.
With respect to claim 7, the bandgap voltage generator comprises a chopper amplifier (e.g., 261 and 278).
With respect to claim 8, the poly-resistor (e.g., 222) is connected to the output of the chopper amplifier (e.g., 261 and 278).
With respect to claim 9, the bandgap voltage generator further comprises a source follower output stage (e.g., 276) connected to the output of the chopper amplifier (e.g., 279), the poly-resistor (e.g., 222) being connected to the output of the source follower output stage (e.g., 276).
With respect to claim 10, the arrangement further comprises an analog-to-digital converter (e.g., 206 in Fig, 6) connected to a node (e.g., VBG in Fig. 6 is coupled to the node between 222 and D3 via 222) between said poly-resistor (e.g., 222) and said semiconductor junction (e.g., D3) for providing a digitized output of the temperature measurement.  
With respect to claim 11, the analog-to-digital converter (e.g., 240 and C4) is a differential (e.g., 240 is a differential amplifier) analog-to-digital converter, a first input (e.g., A) of said converter (e.g., 240 and C4) being connected to the output (e.g., VBG) of the bandgap voltage generator through at least one intermediate element (e.g., C2), a second input (e.g., C4) of said converter being connected to said node (e.g., through VBG and 222 in Fig. 2)
With respect to claim 13, a reference voltage generator (e.g., the generator of VTRIM) is connected to a reference terminal (e.g., C3) of the differential analog-to-digital converter, and is configured to provide a reference voltage (e.g., VTRIM) to said converter.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842